                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 5/25/2021

               -against-
                                                                          21 Cr. 295 (AT)

NATALIA KORZHA,                                                               ORDER
VLADISLAV NECEAEV, and
ANASHON KAMALOV,

                       Defendants.
ANALISA TORRES, District Judge:

          The conference scheduled for June 2, 2021, is hereby ADJOURNED to June 3, 2021, at
2:00 p.m., and will proceed using videoconferencing software. See In re Coronavirus/Covid-19
Pandemic, 20 Misc. 176 (S.D.N.Y. Mar. 11, 2021), ECF No. 5 (Criminal proceedings “cannot in
all instances be conducted in person without seriously jeopardizing public health and safety . . .
video teleconferencing, or telephone conferencing if video conferencing is not reasonably
available, may be used in such proceedings with the consent of the defendant”).

        To optimize the quality of the video feed, only the Court, Defendants, defense counsel,
and counsel for the Government will appear by video for the proceeding. Co-counsel, members
of the press, and the public may access the audio feed of the conference by calling (888) 398-
2342 or (215) 861-0674 and entering access code 5598827. All of those accessing the
conference—whether in listen-only mode or otherwise—are reminded that recording or
rebroadcasting of the proceeding is prohibited by law.

       SO ORDERED.

Dated: May 25, 2021
       New York, New York
